Case 18-34214-bjh11 Doc 106 Filed 06/05/19 Entered 06/05/19 16:10:46 Page 1 of 2

David W. Elmquist - SBT #06591300
REED & ELMQUIST, P.C.

501 N. College Street

Waxahachie, Texas 75165

(972) 938-7339

1+(972) 923-0430 (fax)

ATTORNEYS FOR DF MARKET 2, LLC

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
In re: §
§
NOBLE REY BREWING CO., LLC, § CASE NO. 18-34214-BJH-i1
§ Hearing Date: June 7, 2019
Debtor. § Hearing Time: 10:00 a.m.

AMENDED WITNESS AND EXHIBIT LIST OF DF MARKET 2, LLC
FOR HEARING ON MOTION TO ASSUME AND ASSIGN LEASE

TO THE HONORABLE BARBARA J. HOUSER, UNITED STATES BANKRUPTCY JUDGE:

DF Market 2, LLC ("DFM2"), files this Amended Witness and Exhibit List for the
June 7, 2019 hearing on the Debtor's Motion to Assume and Assign Lease, and respectfully
designates the following potential witnesses and exhibits:

Witnesses

1. Brian Bergersen.

2. David Elmquist.

3. Any witness identified or called by any other party.

4. Any rebuttal or impeachment witness.

Exhibits

Tab Description

1, Lease Agreement between the Debtor and DFM2 dated April 13, 2015 with all
exhibits.

2. Guaranty of Lease signed by Chris Rigoulot (Exhibit E to Lease Agreement).

3. Lonestar Liquid Assets Business Plan created May 2019,

AMENDED WITNESS AND EXHIBIT LIST OF DF MARKET 2, LLC — Page 1 of 2
Case 18-34214-bjh11 Doc 106 Filed 06/05/19 Entered 06/05/19 16:10:46 Page 2 of 2

4. Reed & Elmquist, P.C. invoice dated June 5, 2019.
5 David Stubblefield April 2019 invoice.

6. David Stubblefield May 2019 invoice.

7. DF Market 2, LLC's Lease Damages Calculation.

8. Any exhibit identified or offered by any other party.
9. Any rebuttal or impeachment exhibit.

Additionally, DFM2 expressly reserves the right to amend and add additional witnesses
and exhibits, as they are determined to be relevant or helpful by DFM2 or the Court. Moreover,
DFM2 reserves the right to use any pleadings or other documents filed in the bankruptcy case
and to move the Court for additional relief, if necessary.

Dated: June 5, 2019. Respectfully submitted,

REED & ELMQUIST, P.C.
501 N. College Street
Waxahachie, TX 75165
(972) 938-7339

(972) 923-0430 (fax)

By:_/s/ David W_Elmquist
David W. Elmquist — SBT #06591300

 

ATTORNEYS FOR DF MARKET 2, LLC
CERTIFICATE OF SERVICE

This is to certify that on June 5, 2019, a true and correct copy of the foregoing Amended
Witness and Exhibit List was served on all parties that are registered or otherwise entitled to
receive electronic notices in this case pursuant to the Electronic Filing Procedures in this District,
which includes Debtor's counsel.

/s/ David W. Elmaquist
David W. Elmquist

AMENDED WITNESS AND EXHIBIT LIST OF DF MARKET 2, LLC — Page 2 of 2
